BRANNON, Judge,

(dissenting) :

Biggs executed a deed of trust, conveying a farm to Ewing, trustee, to secure Nannie Swabacker a debt. Under it the trustee sold the farm, and Hubbs became its purchaser. When this sale took place there was growing on the farm a crop of Indian corn, and afterwards Nannie Swabacker levied upon half the corn an execution against Biggs, and then Hubbs filed in the circuit court of Marshall County a petition asserting his right to the corn, and an interpleader between him and Nannie Swabacker was tried to test their respective rights to said corn, and judgment was given for Hubbs, thus holding the eórn to be his, and not liable to the levy of the execution. Nannie Swabacker took this writ of error.
When the sale under the trust deed took place it passed to Hubbs the growing crop of corn. Kerr v. Hill, 27 W. Va. 576. But it is claimed that Biggs yet remained the owner of half of this corn, because of these special facts in the case: At the sale an attorney employed by Nannie Swabacker to attend the sale with power to bid on the property, and act for her in all matters in relation to the sale, did bid, and so did Hubbs, and the said attorney of Nannie Swabacker and Hubbs stopped bidding at a certain point, and up to this time nothing was said about the corn. Then the attorney told Hubbs that he was acting for Nannie Swabacker, and that she did not want the farm, that there was a certain sum due her, and if he would bid sufficient to pay that and her costs of sale she would not bid any more. Hubbs declined the proposition. Then the quality of the farm was discussed, and finally the question as to who would get the com. This attorney told Hubbs that the purchaser *444would get a share, of the corn, whatever was the custom of the country, and Hubbs asked what the custom was, and it was told that the purchaser of the land would get half and Riggs the other half, and with this understanding Iiubbs bid the farm off, but for a less price than the debt. It is claimed that under Kerr against Hill, this was a reservation from the sale of half the corn,'leaving it in Riggs. This is not so. There was no sort of a contract between the attorney and Hubbs. There was no compromise of any existing right. There was no consideration for any contract withdrawing the half of the corn from the sale, if there had been such a contract., Hubbs entered into no such- a stipulation. There was no proposition made by the attorney for Nannie Swabackcr to Hubbs, but that to bid the amount of the debt, and that Hubbs declined. It was mere conversation, and the expressing of a legal opinion by the attorney as to who would get the corn, not a contract. The trustee made no sort of declaration withdrawing the corn from the operation of the sale, and there was no reservation. This attorney in fact had no power to make a reservation, either in law, or for his client. It is true that Hubbs bid with the mistaken understanding based on the mistaken law that Riggs would get half the corn; but this was simply a personal mistake of Hubbs’, a mere opinion, with nothing at all to bind him to stand to it. The word “understanding” as used under these circumstances, does not mean that it was a contract, but that it was a more opinion or misunderstanding of Hubbs. When after-wards the trustee informed Hubbs that his purchase would give him all the corn, what was there to cut him out of it, either in law or in morals? He had the perfect right to stand to his legal rights under the sale. It does not even appear that the trustee had the slightest knowledge of this talk, and it was a mere talk, about the legal question of who would get the corn. Very different from the case of Kerr v. Hill, holding that there may be at such a sale an oral withdrawal of the growing crop from the sale. There it had been distinctly agreed before the sale as an element of the compromise, acceded to by the purchaser, that the sale was not to pass the growing crop. There was a valid consideration, and a distinct prior agreement. The deciding test in this case is this: What did Hubbs buy ? He bought just what the law sold him by a sale under a deed of trust, land and growing crop.